Title: From Thomas Jefferson to John Dobson, 24 July 1791
From: Jefferson, Thomas
To: Dobson, John



Sir
Philadelphia July 24. 1791.

Your favor of July 6. came to hand on the 12th. In the mean time you must have recieved mine of the 4th. informing you of the circumstances which had obliged me to give credit for my tobacco till the last of September, and consequently that no payment could be made till my return hither from Virginia in October. This being the situation of things, I can only repeat it by way of answer to your’s of the 6th. I shall hope that what the tobacco may be deficient, can be made up by the sale of the wheat of the present crop which I hear is a good one.—I am with great esteem Sir Your most obedt. humble servt,

Th: Jefferson

